                                                                              Entered on Docket
                                                                              February 28, 2019
                                                                              EDWARD J. EMMONS, CLERK
                                                                              U.S. BANKRUPTCY COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA


                              1   WEIL, GOTSHAL & MANGES LLP
                                                                           Signed and Filed: February 27, 2019
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                              3   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                                                                           ________________________________________
                              4   Matthew Goren (pro hac vice)             DENNIS MONTALI
                                  (matthew.goren@weil.com)                 U.S. Bankruptcy Judge
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14
                                  and Debtors in Possession
                             15
                                                             UNITED STATES BANKRUPTCY COURT
                             16
                                                             NORTHERN DISTRICT OF CALIFORNIA
                             17                                       SAN FRANCISCO DIVISION
                             18
                                   In re:                                           Bankruptcy Case
                             19                                                     19-30088 (DM)
                                   PG&E CORPORATION,                                Chapter 11
                             20                                                     (Lead Case)
                                            - and -                                 (Jointly Administered)
                             21

                             22    PACIFIC GAS AND ELECTRIC                         FINAL ORDER PURSUANT TO 11 U.S.C.
                                   COMPANY,                                         §§ 105(a), 363(b), AND 503(b) AND FED. R.
                             23                                                     BANKR. P. 6003 AND 6004 (I) AUTHORIZING
                                                                Debtors.            THE DEBTORS TO PAY PREPETITION
                             24                                                     OBLIGATIONS OWED TO SHIPPERS,
                                    Affects PG&E Corporation                       WAREHOUSEMEN, AND OTHER LIEN
                             25
                                    Affects Pacific Gas and Electric               CLAIMANTS, AND (II) GRANTING
                             26    Company                                          ADMINISTRATIVE EXPENSE PRIORITY
                                   Affects both Debtors                            STATUS FOR CLAIMS ARISING FROM
                             27    * All papers shall be filed in the Lead Case,    GOODS DELIVERED TO THE DEBTORS
                                   No. 19-30088 (DM).                               POSTPETITION
                             28


                             Case: 19-30088       Doc# 697    Filed: 02/27/19      Entered: 02/28/19 12:32:53    Page 1 of 5
                              1          Upon the Motion, dated January 29, 2019 (the “Motion”),1 of PG&E Corporation (“PG&E

                              2   Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

                              3   (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), pursuant to sections

                              4   105(a), 363(b), and 503(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules

                              5   6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) for interim

                              6   and final authority to pay the prepetition claims (the “Lien Claims”) of certain third-party shippers,

                              7   warehousemen, vendors, and other service providers or contractors that may be permitted to assert

                              8   statutory or possessory liens against the Debtors’ property and equipment if the Debtors fail to pay the

                              9   prepetition amounts owed to those parties for their various goods and services (collectively, the “Lien

                             10   Claimants”), and (ii) granting administrative priority status to all undisputed obligations of the Debtors

                             11   owing to third-party vendors and suppliers arising from the postpetition delivery of goods ordered prior

                             12   to the Petition Date and authorizing the Debtors to pay such obligations in the ordinary course of
Weil, Gotshal & Manges LLP




                             13   business, all as more fully set forth in the Motion; and this Court having jurisdiction to consider the
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, Order Referring

                             15   Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.), and Rule

                             16   5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the Northern District

                             17   of California (the “Bankruptcy Local Rules”); and consideration of the Motion and the requested relief

                             18   being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

                             19   pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found and determined that notice of the

                             20   Motion as provided to the parties listed therein is reasonable and sufficient, and it appearing that no

                             21   other or further notice need be provided; and this Court having reviewed the Motion and the Wells

                             22   Declaration (as amended on February 2, 2019 [Docket No. 263]); and this Court having held hearings

                             23   to consider the relief requested in the Motion on an interim and final basis; and this Court having

                             24   previously entered an order granting interim relief with respect to the Motion [Docket No. 214]; and

                             25   this Court having determined that the legal and factual bases set forth in the Motion establish just cause

                             26
                                  1
                             27     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                                  terms in the Motion.
                             28


                             Case: 19-30088       Doc# 697     Filed: 02/27/19     Entered: 02/28/19 12:32:53         Page 2 of 5
                              1   for the relief granted herein; and it appearing that the relief requested in the Motion is in the best

                              2   interests of the Debtors, their estates, creditors, shareholders, and all parties in interest; and upon all of

                              3   the proceedings had before this Court and after due deliberation and sufficient cause appearing therefor,

                              4           IT IS HEREBY ORDERED THAT:

                              5           1.     The Motion is granted on a final basis, as provided herein.

                              6           2.     The Debtors are authorized, but not directed, pursuant to sections 363(b) and 105(a) of

                              7   the Bankruptcy Code, to satisfy prepetition Lien Claims in the ordinary course of business, upon such

                              8   terms and in the manner provided in this Final Order and the Motion.

                              9           3.     The Debtors are authorized, but not directed, to pay Lien Claimants, regardless of

                             10   whether their Lien Claims arose prior to or after the Petition Date; provided, however, that no such

                             11   payment shall be deemed to be a waiver of rights regarding the extent, validity, perfection, or possible

                             12   avoidance of any such liens.
Weil, Gotshal & Manges LLP




                             13           4.     For any payments made to Lien Claimants, the Lien Claimants receiving the payments
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   shall take whatever action is necessary to remove such liens, if any, at such Lien Claimant’s sole cost

                             15   and expense.

                             16           5.     All undisputed obligations of the Debtors arising from the postpetition delivery or

                             17   shipment of goods by Vendors to the Debtors’ facilities under the Prepetition Orders are granted

                             18   administrative expense priority status pursuant to section 503(b)(1)(A) of the Bankruptcy Code, and

                             19   the Debtors are authorized to pay such obligations in the ordinary course of business consistent with

                             20   the Debtors’ customary practices in effect prior to the Petition Date.

                             21           6.     The Debtors shall maintain a matrix summarizing (i) the name of each Lien Claimant

                             22   paid on account of Lien Claims, (ii) the amount paid to each Lien Claimant on account of its Lien

                             23   Claim, and (iii) the goods or services provided by such Lien Claimant. This matrix shall be provided

                             24   on a bi-weekly basis to (i) the Office of the United States Trustee for Region 17; (ii) Milbank LLP, as

                             25   counsel to the Official Committee of Unsecured Creditors; (iii) Baker & Hostetler LLP, as counsel to

                             26   the Official Committee of Tort Claimants; (iv) counsel to any other statutory committees appointed in

                             27   these Chapter 11 Cases; and (v) counsel to the agent under the Debtors’ debtor-in-possession financing

                             28


                             Case: 19-30088       Doc# 697       Filed: 02/27/19      Entered: 02/28/19 12:32:53         Page 3 of 5
                              1   facility; provided, that the professionals for any such committee shall keep the matrix confidential and

                              2   shall not disclose any of the information in the matrix to anyone, including any member of such

                              3   committee, without prior written consent of the Debtors.

                              4          7.      Banks and financial institutions are authorized, but not directed, at the Debtors’ request,

                              5   to receive, process, honor and pay, to the extent of funds on deposit, any and all checks issued or to be

                              6   issued or electronic funds transfers requested or to be requested by the Debtors relating to the Lien

                              7   Claims and the Prepetition Orders.

                              8          8.      The Debtors are authorized, but not directed, to issue new postpetition checks or effect

                              9   new electronic funds transfers on account of the Lien Claims and the Prepetition Orders to replace any

                             10   prepetition checks or electronic funds transfer requests that may be lost, dishonored, or rejected as a

                             11   result of the commencement of the Chapter 11 Cases.

                             12          9.      Nothing contained in this Final Order or in the Motion is intended to be or shall be
Weil, Gotshal & Manges LLP




                             13   construed as (a) an admission as to the validity of any lien or claim against the Debtors, (b) a waiver
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   of the Debtors’ or any appropriate party in interest’s rights to dispute any claim, or (c) an approval or

                             15   assumption of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy

                             16   Code. Likewise any payment made pursuant to this Final Order is not intended to be and shall not be

                             17   construed as an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such

                             18   claim subsequently.

                             19          10.     Notwithstanding entry of this Final Order, nothing herein shall create, nor is intended to

                             20   create, any rights in favor of or enhance the status of any claim held by, any party.

                             21          11.     The requirements of Bankruptcy Rules 4001(d) and 6004(a) have been satisfied.

                             22          12.     Notwithstanding the provisions of Bankruptcy Rules 4001(a)(2) and 6004(h), this Final

                             23   Order shall be immediately effective and enforceable upon its entry.

                             24          13.     The Debtors are authorized to take all steps necessary or appropriate to carry out this

                             25   Final Order.

                             26          14.     This Court shall retain jurisdiction to hear and determine all matters arising from or

                             27   related to the implementation, interpretation, or enforcement of this Final Order.

                             28


                             Case: 19-30088       Doc# 697      Filed: 02/27/19     Entered: 02/28/19 12:32:53         Page 4 of 5
                              1                                  ** END OF ORDER **

                              2

                              3

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                             Case: 19-30088   Doc# 697   Filed: 02/27/19   Entered: 02/28/19 12:32:53   Page 5 of 5
